Per Curiam.
The defendant was convicted on her plea of guilty of the crime of uttering and publishing. MCLA § 750.249 (Stat Ann 1962 Rev § 28.446). On appeal, defendant contends that her plea should be set aside, and a new trial ordered, because she was allegedly “led to believe” that she would receive a sentence of probation, that she acted under duress, and that somehow her will was subverted by drugs, liquor and the masculine domination of her boyfriend. The record does not lend any credence to the defendant’s allegations and, therefore, we affirm the conviction.